State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 30, 2015                    519555
________________________________

In the Matter of JAMES DONAH,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
   et al.,
                    Respondents.
________________________________


Calendar Date:   February 24, 2015

Before:   Peters, P.J., McCarthy, Garry and Clark, JJ.

                             __________


     James Donah, Marcy, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
certain prison disciplinary rules.

      A correction officer unlocked the door to petitioner's cell
to allow him access to the shower. A second officer followed
and, as that officer approached the cell, petitioner made direct
eye contact with him and forcefully threw open the door. To
avoid being struck in the head and face, the officer raised his
arm to absorb the impact. As a result of this incident,
petitioner was charged in a misbehavior report with assaulting
staff and engaging in violent conduct. He was found guilty of
                              -2-                  519555

the charges following a tier III disciplinary hearing.   The
determination was later affirmed on administrative appeal and
this CPLR article 78 proceeding ensued.

      We confirm. The misbehavior report, together with the
testimony of the correction officer who prepared it and the
related documentation, provide substantial evidence supporting
the determination of guilt (see Matter of Payne v Corcimiglia, 98
AD3d 1175, 1175 [2012]; Matter of Cornelius v Fischer, 98 AD3d
779, 780 [2012]). Petitioner's claims that the report was
written in retaliation for prior grievances that he had filed,
and that he hit the officer with the door by accident, presented
credibility issues for the Hearing Officer to resolve (see Matter
of Guillory v Fischer, 111 AD3d 1005, 1005 [2013]; Matter of
Fowler v Fischer, 106 AD3d 1344, 1345 [2013], lv denied 21 NY3d
865 [2013]). His remaining contentions have not been preserved
for our review.

     Peters, P.J., McCarthy, Garry and Clark, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court